Title: From George Washington to Howell Lewis or William Pearce, 6 January 1794
From: Washington, George
To: Pearce, William,Howell, Lewis


		Mr Lewis—or Mr Pearce Philadelphia Jan. 6th 1794
          The Reports of the 28th of December have been received, and Mr Butlers acct
            therewith—As I have no Acct against him, and Mr Whiting only kept memorandums, instead
            of regular Accounts, he must be paid according to his own statement. for this, and other
            purposes, I send two bank notes for one hundred dollars each.
          It is very unlucky that the late spell of freezing weather should be suffered to pass
            away without filling the Ice house. do not let this happen again; but embrace the first
            freezing that happens to accomplish this work.
          Let me know what quantity of Oats have been threshed at the Mansion house, and what has
            been done with them? By the time employed in getting them out there ought to be a good
            many of them. I wish to know also what quantity Stuart has? These two parcels, together
            with those at Dogue Run I directed to be reserved for Seed—& when the whole quantity
            contained at the different places are known I shall be abl⟨e⟩ to decide how much more to
            provide—or what further to do in the case.
          There was Oats raised from a few grains of a particular sort which I sent to my
            Gardener last Spring—get these from him, and make the most of them, by
            sowing them in drills the coming Spring. By Mr Jefferson, I sent
            a Bundle of Poccon or Illinois nut and desired them to be left at the Post Office in
            Alexandria. When they are recd desire the Gardener to plant them in a nursery. I shall send more by the first Vessel, or other proper conveyence wch
            shall offer. I also gave the Gardener a few Seed of East India hemp to raise from,
            enquire for the seed which has been saved, and make the most of it at the proper Season
            for Sowing.
          What is the present appearance of the growing Wheat? I am in a hurry and shall only
            add, that as soon as I hear of Mr Pearce’s being settled at Mount Vernon—I shall write
            more fully on some other matters. I am &ca
          
            Go: Washington
          
          
            P.S. Recollecting since writing the fore going, that Mr Whitings Memo. Book was here
              I have desired Mr Dandridge to take a copy from it of the charges against Butler;
              which he has done, and it is now enclosed—By this you will
              settle with him.
          
        